Name: Commission Regulation (EEC) No 2538/84 of 3 September 1984 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  marketing;  distributive trades
 Date Published: nan

 No L 238/12 Official Journal of the, European Communities 6. 9. 84 COMMISSION REGULATION (EEC) No 2538/84 of 3 September 1984 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 1922/84 (4), limited the quantity of skimmed-milk powder put up for sale by the Member States interven ­ tion agencies to that taken into storage before 1 August 1983 ; Whereas, having regard to the market situation, that date should be replaced by 1 January 1984 ; Article 1 In Article 1 of Regulation (EEC) No 2213/76, '1 August 1983' is hereby replaced by '1 January 1984'. Article 2 , This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 3 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 150, 6. 6. 1984, p. 6 . (3) OJ No L 249, 11 . 9 . 1976, p. 6. (4) OJ No L 179, 6 . 7 . 1984, p. 10 .